Citation Nr: 0605820	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  00-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
hand injury involving the ring finger, other than a scar.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

In a December 1970 rating decision, the RO denied a claim for 
service connection for injury to the left hand with fracture 
of the ring finger.  The veteran was notified of that 
determination, and of his procedural and appellate rights, by 
VA letter dated later that month; however, he did not 
initiate an appeal of that denial.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a March 2000 rating action in which the RO denied 
the veteran's petition to reopen his claim for service 
connection for the residuals of an injury to the left hand 
involving the left ring finger, as well as denied the 
veteran's claim for service connection for residuals of an 
injury to the left hand index finger.  The veteran perfected 
an appeal to the Board.

In February 2003, the Board found that new and material 
evidence had been received and reopened the claim for service 
connection for residuals of an injury to the left hand 
involving the ring finger, but denied the claim on the 
merits.

Also in February 2003, the Board undertook additional 
development of the issue of entitlement to service connection 
for a disability of the left index finger pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002).  Subsequently, the 
provisions of 38 C.F.R. § 19.9 (2002)-essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO-were held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  As a result, the Board remanded the 
issue involving the left index finger to the RO in June 2003 
for further development

In March 2003, the veteran sought reconsideration of the 
Board's February 2003 decision that denied service connection 
for residuals of an injury to the left hand involving the 
ring finger.  In September 2003, the Board granted 
reconsideration of the matter of whether new and material 
evidence to reopen the claim for service connection for 
residuals of an injury to the left hand involving the ring 
finger had been received, and whether this claim should be 
allowed, under 38 U.S.C.A. § 7103(b) (West 2002).  This was 
the sole issue before the reconsideration panel of the Board 
at that time.

Meanwhile, the veteran had filed an appeal of the Board's 
February 2003 decision to the United States Court of Appeals 
for Veterans Claims (Court).  However, in light of the 
Board's determination to reconsider this decision, in 
December 2003, the Court dismissed the appeal.

In May 2004, a single Veterans Law Judge denied the veteran's 
claim for service connection for residuals of an injury to 
the left index finger.  In a separate decision also dated in 
May 2004, the undersigned panel reopened the claim for 
service connection for residuals of an injury to the left 
hand involving the ring finger, granted service connection 
for a scar on the left ring finger, as a residual of the 
removal of a ganglion cyst, and remanded to the RO the issue 
of service connection for residuals of a left ring finger 
injury, other than a scar, for further action.

After accomplishing the requested action to the extent 
possible, the RO continued the denial of the claim (as 
reflected in the April 2005 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran was diagnosed with degenerative changes of 
the left ring finger many years after service, and there is 
no competent evidence or opinion that these degenerative 
changes are medically related to either an injury during 
service or to the service-connected residual scar from 
removal of a ganglion cyst of the left ring finger.  


CONCLUSION OF LAW

The criteria for service connection for degenerative changes 
of the left ring finger, to include as secondary to a scar as 
the service-connected residual of the removal of a ganglion 
cyst of the left ring finger, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the March 2000 rating decision, the April 2000 SOC, 
the February 2001 and November 2002 notice letters, and the 
April 2005 SSOC, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the February 2001 and November 2002 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent private medical 
records that he had in his possession.  As such, and in view 
of the RO's instructions to him, the Board finds the veteran 
has effectively been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the March 2000 rating decision on appeal; however, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until November 2000, approximately eight months after the 
March 2000 rating decision.  The Board also finds that the 
lack of full, pre-adjudication notice in this case does not, 
in any way, prejudice the veteran.  In this regard, the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, the April 2005 SSOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  Furthermore, in the February 2001 and November 2002 
notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claim.  
After the notice letters, the 2000 SOC and the 2005 SSOC 
(reflecting the most recent adjudication of the claim), the 
veteran was afforded opportunities to respond. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  His service medical 
records are associated with the claims file, as are VA 
treatment records.  The veteran has been afforded a number of 
VA examinations, the reports of which are associated with the 
claims file, and, as explained below, there is no basis for 
any further examination of the veteran in connection with 
this claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim on appeal that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with the claim remaining on appeal.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service- 
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records are negative for 
findings of arthritic changes of the left ring finger.  
According to a June 1966 service consultation report, the 
veteran's left ring finger was examined regarding a freely 
movable mass that was occasionally uncomfortable.  The 
veteran complained of left ring finger swelling secondary to 
an old fracture 15 years before.  An x-ray study revealed 
diffuse swelling of the soft tissues, with an increased 
density in the mid-shaft, which was probably an old fracture 
site.  The joints were described as normal with no other 
abnormalities noted.  The veteran's April 1967 separation 
examination report is negative for complaints, findings, or 
diagnosis of degenerative changes of the left ring finger.

With respect to the post-service medical evidence, an October 
1970 VA x-ray study of the left hand was negative for 
findings of abnormality.

According to a February 2003 private medical report, the 
physician diagnosed the veteran with degenerative arthritis 
of the left ring finger.

In a May 2003 VA examination report, the examiner found, 
based on x-ray findings, that there were no fractures or 
dislocations of the left ring finger.  There was no soft 
tissue swelling or foreign bodies.  There were mild 
degenerative changes at the distal interphalangeal joint of 
the left ring finger.  The examiner's impression was 
degenerative changes at the distal IP joint of the ring 
finger without fractures or dislocations.

In January 2005, a VA physician reviewed the veteran's claims 
file as requested in the Board's remand.  With respect to the 
veteran's medical history regarding his left ring finger, the 
examiner commented that most ganglion cysts appear without 
any evidence of trauma.  Usually, ganglion cysts were found 
in the wrist, with no reason for its development; he noted 
that the same thing applies to ganglion cysts of various 
tendons, which this veteran apparently had.  The physician 
noted that the veteran did not remember when he injured his 
finger in a fan, but that it was during service.  The veteran 
recalled that he had to have the tip of his finger put back 
on.  

The examiner observed that the veteran had a flexion 
deformity at the distal interphalangeal joint (IP) and had 
aching, swelling and slight tenderness in that area.  The VA 
Medical Center (VAMC) prescribed some medication to treat his 
arthritis during the previous year.  VA x-ray studies taken 
during 2000 and 2003 were negative.  [Parenthetically, the 
veteran reported that he was receiving Social Security 
Administration disability benefits as a result of a right hip 
disorder, unrelated to his left ring finger.]  The examiner 
noted that a current x-ray study showed findings of mild 
degenerative joint disease of the distal IP joint of the ring 
finger without evidence of fractures or dislocations.  The 
physician diagnosed status post ganglion cyst removal from 
the distal IP joint of the left ring finger, with 
degenerative joint disease changes and flexion deformity, and 
specifically noted that the claims file was negative for any 
incident involving the left ring finger.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that service connection 
for degenerative changes-the only currently identified 
disability of the left ring finger other than a scar-are not 
met on either a primary or secondary basis.

Specifically as regards primary (i.e., direct or presumptive) 
service connection, the Board notes that the service medical 
records are negative for findings or diagnosis of 
degenerative changes of the left ring finger.  Moreover, 
although the veteran has contended that he developed a 
ganglion cyst and later, arthritis, as a result of a 
traumatic injury during service, this assertion is not 
supported objectively.  Aside from the reported removal of a 
ganglion cyst (the scar from which the Board has already 
service connected), and the veteran's own assertions, there 
is no evidence of any in-service trauma.  While a June 1966 
in-service x-ray was interpreted as revealing "probable" 
findings of an old fracture site, this is not indicative of 
any in-service fracture.  (The Board notes, parenthetically, 
that, in any event, this interpretation has later been called 
into question; an October 1970 VA x-ray study of the left 
hand was negative for findings of abnormality, and, although 
recent x-rays have revealed arthritis of the left ring 
finger, they are negative for any specific finding as to a 
residual fracture).  Again, the May 2005 examiner 
specifically noted that the claims file was negative for any 
incident involving the left ring finger.

There also is no competent evidence of a nexus between the 
degenerative changes shown on x-ray many years post service 
and any incident of service, or for purposes of secondary 
service connection, any service-connected disability, to 
include the residual scar from removal of the ganglion cyst.  
In the only medical opinion to even plausibly address the 
etiology of left ring finger disability, the January 2005 VA 
examiner commented that ganglion cysts generally are not 
caused by trauma, and that they usually appear in the wrists.  
Further, as noted above, that examiner also noted that the 
service medical records were negative for findings of trauma 
to the left ring finger.  This opinion clearly provides no 
evidence in support of the veteran's current claim, and 
neither the veteran nor his representative has presented or 
alluded to the existence of a medical opinion that would, in 
fact, support the claim for service connection, on any basis.

Stated simply, the competent evidence presents no basis for a 
grant of service connection for the veteran's degenerative 
changes of the left ring finger on a primary or secondary 
basis.  While the Board acknowledges that the May 2005 VA 
opinion is not entirely responsive to the questions posed in 
the prior remand, as noted above, that examiner did render 
some findings pertinent to the claim.  Moreover, in the 
absence of any competent evidence to support the claim on any 
basis, a prima facie claim for service connection has not 
been presented.  Under these circumstances, the Board finds 
that further examination of the veteran to obtain a medical 
nexus opinion is not required.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curium).

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he has current 
arthritis of the left ring finger that is related to either 
service or a service-connected disability, here, the claim 
turns on a medical matter.  As a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on 
such a matter.  See Bostain v. West, v. West, 11 Vet. 124, 
App. 124, 127 (1998) (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  For that 
reason, veteran's unsupported assertions, without more, 
simply do not constitute probative evidence in support of the 
claim.  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for claimed residuals of a left 
hand injury involving the ring finger, other than a scar 
(degenerative changes), to include as secondary to a service-
connected scar as a residual of the removal of a ganglion 
cyst of the left ring finger, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as competent 
medical evidence simply does not support the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for residuals of a left hand injury 
involving the ring finger, other than a scar, is denied.


________________________________  	         
_____________________________
             SHANE A. DURKIN                                
LAWRENCE M. SULLIVAN
              Veterans Law Judge,                                      
Veterans Law Judge,
           Board of Veterans' Appeals                            
Board of Veterans' Appeals


		
	JACQUELINE E. MONROE
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


